NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1896-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TROY BUNERO,

     Defendant-Appellant.
_________________________

                   Submitted February 24, 2021 – Decided May 3, 2021

                   Before Judges Sumners and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 14-02-0010.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Daniel Finkelstein, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      On June 30, 2015, a jury found defendant Troy Bunero guilty of second-

degree conspiracy, N.J.S.A. 2C:5-2; two counts of second-degree official

misconduct, N.J.S.A. 2C:30-2; second-degree pattern of official misconduct,

N.J.S.A. 2C:30-7(a); third-degree theft by unlawful taking or disposition,

N.J.S.A. 2C:20-3(a); third-degree misapplication of entrusted government

property, N.J.S.A. 2C:21-15; third-degree tampering with public records,

N.J.S.A. 2C:28-7(a)(1) and (2); and fourth-degree tampering with records,

N.J.S.A. 2C:21-4(a).1 Defendant was sentenced to an aggregate five-year prison

term. His direct appeal of his convictions was unsuccessful. State v. Bunero,

No. A-2126-15 (App. Div. Apr. 2) (slip op. at 3), certif. denied, 235 N.J. 464

(2018).

      Defendant then filed a post-conviction relief (PCR) petition alleging trial

counsel

            was ineffective for presenting a non-viable "economic
            duress" defense, failing to conduct an investigation
            about physical actions by [his supervisor] which could
            have supported an actual duress defense, and failing to
            communicate with him adequately, all of which led to
            an uninformed decision about exercising his right to
            testify in order to support a viable duress defense.

1
   Co-defendant Francis Longo was tried with defendant and convicted of the
same offenses except third-degree tampering with public records and fourth
degree tampering with records. State v. Longo, No. A-1769-15 (Apr. 2, 2018)
(slip op. at 3).
                                                                           A-1896-19
                                       2
The PCR judge dismissed the petition without an evidentiary hearing.

      In his appeal, defendant argues:

            POINT I

            [DEFENDANT]   IS   ENTITLED    TO    AN
            EVIDENTIARY HEARING ON HIS CLAIM THAT
            COUNSEL      RENDERED       INEFFECTIVE
            ASSISTANCE REGARDING A DURESS DEFENSE,
            WHICH LED TO A FUNDAMENTALLY UNFAIR
            TRIAL.

            POINT II

            THIS MATTER MUST BE REMANDED FOR
            FINDINGS OF FACT AND CONCLUSIONS OF
            LAW ON [DEFENDANT'S] CLAIM THAT
            COUNSEL      RENDERED      INEFFECTIVE
            ASSISTANCE BY FAILING TO OBJECT TO A
            JURY CHARGE ON THEFT OF SERVICES.
            (RAISED BELOW BUT NOT RULED ON)

Having considered these arguments, the record, and the applicable law, we

affirm.

                                         I

      The State presented evidence that defendant, supervisor of the North

Bergen Department of Public Works (DPW) sweeper program, authorized

regular and overtime salary payments of DPW employees for performing private

work outside the scope of their employment, i.e., working on homes owned by


                                                                       A-1896-19
                                         3
defendants and his supervisor DPW Superintendent James Wiley, clearing snow

at defendant's home, and working on various elections in November 2008, May

2009, and November 2010. The State also presented video evidence that, during

work, defendant removed election campaign literature off the doorknob of a

home, hid it behind his back, and drove away in a DPW truck. Wiley, who

reached a plea bargain with the State requiring his testimony against defendant

and Longo, testified that, on his orders, defendant removed campaign literature

from homes many times.

      Defendant did not testify but presented witnesses' testimony that DPW

workers did not work on his home or Wiley's home while on the DPW payroll.

His counsel argued that Wiley was the wrongdoer, not defendant, for ordering

and authorizing the payment of DPW workers for working at Wiley's home and

on elections.

      The State objected to the trial judge's sua sponte ruling to instruct the jury

on the affirmative defense of duress, N.J.S.A. 2C:2-9(a). The judge denied the

State's request to stay the trial pending its emergent motion to file an

interlocutory appeal. In a letter opinion, the judge stated:

                  Several witnesses in this matter have testified
            that employees of the North Bergen Public Works
            Department, similarly situated with these defendants,
            were routinely required to perform illegal acts under

                                                                              A-1896-19
                                         4
            threat of termination. They have uniformly testified
            that the source of these threats came from persons
            holding positions of authority superior to these
            defendants, most frequently from the state's
            cooperating witness, James Wiley.

                    In addition to the termination threats, there is
            testimony before this jury that Mr. Wiley, the
            Superintendent of the Department, imposed serious
            economic penalties upon workers who refused to
            comply with his demands – even in a social context
            . . . . The political environment then existing in North
            Bergen left [them] no avenue of appeal.

                   Finally, there is testimony in the case that even
            political opponents of the administration believed that
            resort[ing] to the police department or higher officials
            would be fruitless insofar as the corruption of the
            government was rampant and unchecked.

      After allowing the State to file an emergent motion for leave to appeal and

staying the trial, this court granted the State's motion. We summarily reversed

"[t]he decision of the trial court to charge the jury on the affirmative defense of

duress under N.J.S.A. 2C:2-9(a)." We reasoned that "[a] plain reading of our

duress statute requires a defendant to have acted due to the threat, or actual use,

of physical force; the text of the statute does not support use of this affirmative

defense in response to 'economic duress.'" Because there was no evidence of a

threat or use of physical force against defendant, the charge was not appropriate.




                                                                             A-1896-19
                                        5
                                       II

      Defendant reiterates the arguments he made before the PCR judge. He

argues trial counsel provided ineffective assistance by failing to perfect an

affirmative defense of economic duress through an investigation of Wiley's

threats and use of physical force, and in turn kept him from exercising his right

to testify. He also argues counsel never provided any legal support to the trial

judge to present the defense of duress, which the judge brought up at "the

beginning" of the trial.    Defendant further asserts the State was able to

undermine his defense because counsel emphasized duress, which this court

decided was not viable given the evidence presented. We are unpersuaded.

      The record fully substantiates that the PCR judge did not abuse his

discretion in denying relief without an evidentiary hearing pertaining to the

duress defense. The judge properly applied the well-settled two-prong test set

forth in Strickland v. Washington, 466 U.S. 668, 687 (1984), adopted by our

Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987), that a defendant must

first show "that counsel made errors so serious that counsel was not functioning

as the 'counsel' guaranteed . . . by the Sixth Amendment," Fritz, 105 N.J. at 52

(quoting Strickland, 466 U.S. at 687); and second, he must prove that he suffered

prejudice due to counsel's deficient performance, Strickland, 466 U.S. at 687,


                                                                           A-1896-19
                                       6
691-92. The judge found that under State v. Cummings, 321 N.J. Super. 154,

170 (App. Div. 1999), some of defendant's contentions were nothing more than

bald assertions without any factual support, and he thereby failed to establish a

prima facie case of ineffective assistance of counsel warranting an evidentiary

hearing. See also State v. Preciose, 129 N.J. 451, 462 (1992); State v. Porter,

216 N.J. 343, 354 (2013) (holding an evidentiary hearing need only be

conducted if there are disputed issues as to material facts regarding entitlement

to PCR that cannot be resolved based on the existing record).

      Defendant's claim that counsel's trial strategy of trying to convince the

jury he was not guilty because his conduct was ordered by Wiley does not

demonstrate ineffective assistance. Our courts apply a strong presumption that

a defense counsel "rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment." Strickland, 466

U.S. at 690. "[C]omplaints 'merely of matters of trial strategy' will not serve to

ground a constitutional claim of inadequacy . . . ." Fritz, 105 N.J. at 54 (quoting

State v. Williams, 39 N.J. 471, 489 (1963)); see also State v. Echols, 199 N.J.

344, 358 (2009). "As a general rule, strategic miscalculations or trial mistakes

are insufficient to warrant reversal 'except in those rare instances where they are

of such magnitude as to thwart the fundamental guarantee of [a] fair trial.'" State


                                                                             A-1896-19
                                        7
v. Castagna, 187 N.J. 293, 314-15 (2006) (quoting State v. Buonadonna, 122

N.J. 22, 42 (1991)).

       Defendant has not shown that counsel presented a non-viable defense of

duress before the trial judge intervened to tell the parties he would charge the

jury the affirmative defense of duress. In fact, we pointedly addressed this issue

on direct appeal, stating:

                   Both defendants [2] argue that they were unfairly
             surprised when the State filed its interlocutory appeal
             on the duress issue, and that the timing of that appeal
             prejudiced the defense. We cannot agree. Neither
             defendant filed the required pre-trial notice that he
             would present a duress defense. See R. 3:12-1.
             Moreover, in their opening statements, which offered a
             window into their trial strategy, the defense attorneys
             never stated or even suggested a legally cognizable
             theory of duress.

                    In addressing the jury, defense counsel made no
             mention of any physical threats or physical coercion
             against either defendant. Rather, they told the jury that
             defendants were merely following orders from their
             politically-motivated superior, Wiley, in order to avoid
             losing their jobs. Defense counsel also sought to
             minimize the seriousness of the charges against
             defendants, and to portray them as ordinary workers
             rather than as supervisors. They contended that the
             prosecution was unfair and politically motivated and
             that the State's witnesses were biased. They criticized
             the State for giving Wiley a lenient plea deal in return
             for his cooperation in prosecuting his low-level

2
    Defendant and Longo.
                                                                            A-1896-19
                                        8
subordinates.    Nothing in the defense attorneys'
opening statements suggested that defendants might
have a viable duress defense.

      Moreover, there was no trial testimony that
defendants were subjected to physical coercion. For
example, Wiley's brother-in-law, who was also a DPW
laborer, testified that Wiley could be "violent" and
"vicious." However, the concrete examples the witness
gave were that Wiley cursed at his subordinates,
including defendants, and would fire or reassign
employees who displeased him.

      At oral argument of this appeal, the attorneys
advised us that shortly after the trial started, on June 2,
2015, the judge sua sponte raised the duress issue off
the record in chambers. Apparently, the attorneys and
the judge continued to informally discuss a possible
duress charge off the record, as the trial was
proceeding.

      The issue was first mentioned on the record on
June 16, 2015, after all parties rested. The prosecutor
stated that, based on his legal research, economic
coercion would not support a duress defense. The judge
disagreed, but noted that he had asked the attorneys to
submit proposed charge language "two weeks ago," and
none of them did so. Thereafter, the State asked the
judge to sign an order so that it could move for leave to
appeal on the duress issue. The motion was filed on
June 17, 2015. We granted the motion, stayed the trial,
and summarily reversed the trial court's order on June
22, 2015.

      Defense counsel presented their summations on
June 23, 2015, without first seeking any further relief
from the trial court. They did not raise the issue of
surprise, request a mistrial, or ask for leave to reopen

                                                              A-1896-19
                            9
            the evidentiary portion of the trial in order to present
            testimony from their clients. From the record we have,
            we infer that the latter course was not an option because
            their clients could not truthfully testify about any
            physical threats. To be blunt, nothing presented to us
            remotely suggests that defendants had a viable duress
            defense that they refrained from presenting, in reliance
            on the trial court's sua sponte off-the-record comments
            about giving a duress charge.

            The trial court's mistaken comments raised defendants'
            hopes for a duress charge–to which they were not
            entitled – and this court's interlocutory opinion dashed
            those hopes. However, on this record, we find no unfair
            surprise or prejudice.

            [Bunero, slip. op. at 12-14 (emphasis added) (footnote
            omitted).]

In addition, the record this court considered on the State's emergent motion and

this PCR appeal does not support defendant's contention that counsel provided

ineffective representation by arguing the non-viable affirmative defense of

duress.

      Defendant also fails to show that he was prejudiced by counsel's

performance. He maintains he would have testified had counsel researched the

duress defense and investigated to obtain evidence of threats and use of physical

harm in order to present the defense. Yet defendant's certification in support of

PCR fails to set forth any facts that Wiley threatened him with or used physical

harm to force him to order DPW workers to perform private work and to

                                                                           A-1896-19
                                      10
authorize public funds to compensate them for that work.             Because the

certification does not contend defendant's conduct was due to threats or use of

physical harm, there is no factual basis to find a reasonable probability of a

different outcome, had he testified. Moreover, defendant has not presented any

indication that counsel's investigation would have revealed Wiley made threats

of or used physical harm to compel defendant's misconduct.               In short,

defendant's bald assertions do not support PCR relief.

                                        III

      Defendant's last claim is "that counsel was ineffective for failing to object

to the court's [jury] charge on theft of services when the indictment charged theft

by [unlawful] taking." Defendant contends the PCR judge failed to comply with

Rules 1:7-4(a) and 3:22-11 by not setting forth his findings of fact and

conclusions of law regarding defendant's claim. Because the judge did not

address the contention, we remand this issue so that he can submit an opinion or

memorandum in compliance with our rules.

      Affirmed in part and remanded in part for proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                             A-1896-19
                                       11